A motion made before trial by the defendant for dismissal of the complaint was denied at Special Term. The Appellate Division reversed and granted the motion. The complaint in an earlier action between the same parties had been finally dismissed by a judgment that stood unreversed. In the view of the Appellate Division, that former judgment was a bar to the present action.
The grounds of the defendant's attack upon the complaint in the earlier action were that (1) the cause of action was barred by the Statute of Limitations and (2) the Workmen's Compensation Law of the State of New York provided the exclusive remedy of the plaintiff and the exclusive liability of the defendant. The objection that the Workmen's Compensation Law was the sole remedy did not go to the jurisdiction of the court (as the plaintiff thinks) but went to the sufficiency of the earlier complaint as the statement of a cause of action (see Barrencotto v. CockerSaw Co., 266 N.Y. 139). Hence no question in respect of the power of a court conclusively to determine its own jurisdiction was here presented.
The former judgment was a final determination that for either of two several legal reasons the allegations of the earlier complaint were without more quite ineffectual. Such a determination, whether right or wrong, is a bar to another action for the same cause, unless the defects or omissions adjudged to be present in the one action are corrected or supplied by the pleadings in the other (Joannes Brothers Co. v. Lamborn,237 N.Y. 207). The complaint now before us is virtually a copy of its predecessor. Hence dismissal of the present action was validly directed, even if the judgment in the earlier action was not a judgment on the merits — a point that we do not decide. (Cf. Civ. Prac. Act, § 482; Richard v. American Union Bank, 253 N.Y. 166;  Brick v. Cohn-Hall-Marx Co., 283 N.Y. 99, 104; 2 Freeman on Judgments [5th ed.], §§ 745, 746, 747; Restatement, Judgments, §§ 49, 50.)
The judgment should be affirmed, without costs.
LEWIS, CONWAY, DESMOND, THACHER, DYE and MEDALIE, JJ., concur.
Judgment affirmed. *Page 18